DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 08/23/2022 has been entered.  Claims 1, 4, 5, and 7-18 remain pending. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“a system” in independent claims 1 and 18.   

The structural modifier of a “local” or a “cloud” “database” is not sufficient structure for performing the recited functions, discussed below. 

It is noted that per applicant’s supporting specification disclosure, the “system” is a hardware/software artificial intelligence based computing system:

    PNG
    media_image1.png
    180
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    642
    media_image2.png
    Greyscale

.

	It is also noted that per applicant’s specification disclosure, it is the artificial intelligence system that actually performs the claimed “analyzing” and “creating” steps.   Therefore, the term “system” in claim 1 invokes 35 USC 112f, and applies to each of the individual “analyzing” and “creating” steps which are interpreted as separate 112f elements in a process claim.  

NOTE:  Structure in a process claim may also invoke 112f - Media Rights v. Capital One, Federal Ckt., 2015. 

	NOTE:  A 112f element may have a distributive property when computer implemented and more than one function is recited under a generic placeholder; MPEP 2181.V:
	

    PNG
    media_image3.png
    528
    1141
    media_image3.png
    Greyscale

.


	Thus, claim 1 is interpreted as follows:

1.   A risk assessment process comprising:
recording a video of an employee performing a job;
uploading the video to a system having at least one of a local database and a cloud database;
the system analyzing the video and capturing and identifying motion … 
the system creating a physical demand analysis based on the motion …
the system utilizing the physical demand analysis for return to work authorizations …
the system analyzing said motions …
the system identifying an overall risk …”

	Independent claim 18 is interpreted in the same way.

	Likewise, it is the “system” structural element that performs the various functions recited in the dependent claims 2-17 as well.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image4.png
    350
    1184
    media_image4.png
    Greyscale



 Response to Arguments – 112f Interpretation:

	Applicants have not advanced any arguments regarding 35 USC 112f. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7-9, and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 1 recites the following claim elements:

“analyzing the video and capturing and identifying motion, wherein said motion is selected from … walking, standing, sitting, bending, reaching, lifting …”; and

“creating a physical demand analysis based on the motion.”

“utilizing the physical demand analysis for return to work authorizations and job placement accommodations” (NOTE: this claim limitation is the subject of a rejection under 35 USC 112 below); 

“analyzing said motion as well as forces, and repetitions”

“identifying an overall risk of a job for the specific motion and tasks of concern”.

These claim limitations are each an abstract idea in the form of a step that could be practiced as a mental process; a concept that could practically be performed in the human mind. 

 	This judicial exception is not integrated into a practical application because the additional steps of:
“recording a video of an employee performing a job” is insignificant extra-solution activity (MPEP 2106.05(g)), and

“uploading the video to a system having at least one of a local database and a cloud database” is insignificant extra-solution activity (MPEP 2106.05(g)) at face value, and when interpreted as functions of a 35 USC 112f element (refer to the claim interpretation section above), are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, beyond the elements already addressed immediately above, there are no additional claim elements. 

Independent claim 1 has been amended to recite the previous limitations of dependent claim 2, including:  “wherein said motion is selected from the group consisting of walking, standing, sitting, bending, reaching, lifting, carrying, pushing and pulling, kneeling, crawling, climbing, squatting, lifting, gripping, pinch, body postures such as shoulder flexion, extension, abduction, twisting, adduction, back flexion, extension, side bend and back twisting, neck flexion, extension, neck side bend and neck twisting, elbow flexion, supination, pronation and the like”. 
This claim element limits the previous mental step of “analyzing the video and capturing and identifying motion”, and the claim element remains a step that can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claim 1 has been amended to recite the previous limitations of dependent claim 2, including:  “further comprising: using the physical demand analysis for return to work authorizations and job placement accommodations”.
This claim limitation adds an abstract idea in the form of organizing human activity, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claim 1 has been amended to recite the previous limitations of dependent claim 2, including:  “further comprising: analyzing said motion as well as forces, and repetitions; and identifying an overall risk of a job for the specific motion and tasks of concern.”
This claim limitation adds an abstract idea in the form of “analyzing” and “identifying”, which can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claim 18 is rejected for the same reasons as claim 1. 

Dependent claim 4 recites:  The process according to claim 1, further comprising: generating a series of ergonomic risk assessment reports.
This claim limitation adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 5 recites:  The process according to claim 1, further comprising: analyzing specific dynamic human joint motions; and recording postures, angles, distances, frequencies, and durations by individual body parts to produce a comprehensive risk assessment.
This claim limitation adds an abstract idea in the form of “analyzing specific dynamic human joint motions”, which can practically be performed as a mental process.   Also, the limitation of “recording postures, angles, distances, frequencies, and durations by individual body parts to produce a comprehensive risk assessment” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 7 recites:  The process according to claim 1, wherein said system is configured to mitigate risks at an early stage by suggesting job rotation, and equipment solutions to eliminate the risks before an injury occurs.
This claim limitation of “suggesting job rotation, and equipment solutions” can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 8 recites:  The process according to claim 1, wherein multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics can are used to perform more complex predictive modeling using the powerful data produced by the artificial intelligence.
The step of performing “complex predictive modeling” remains an element that, given the field of endeavor, can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 9 recites:  The process according to claim 1, wherein the data produced by the system are used to create reports to predict risks and future WC losses based on actual client job risks, employee demographics (age, tenure, weight, height, past injuries, etc.) and past losses.
The step of performing “predict risks” remains an element that, given the field of endeavor, can practically be performed as a mental process, and the step of “create reports” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 11 recites:  The process according to claim 1, further comprising: outputting reports that identify risk by body part (hands, wrists, elbows, shoulder, back, neck and legs) and color coding the risk green, yellow or red based on the risk factors identified.
The step of “outputting reports” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 12 recites:  The process according to claim 1, further comprising: calculating an exposure score based on the number of hours per day or week the job is performed.
The step of performing “calculating an exposure score” remains an element that, given the field of endeavor, can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 13 recites:  The process according to claim 1, further comprising: creating Management reports and dashboards configured to allow for tracking of jobs, root causes, and solution implementation across a site or organization.
The step of “creating Management reports and dashboards” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 14 recites:  The process according to claim 1, further comprising: identifying jobs, employees and clients of concern; and developing strategies to control the losses and improve underwriting endeavors.
This claim limitation adds an abstract idea in the form of organizing human activity, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 15 recites:  The process according to claim 1, further comprising: creating and collecting detailed task related biomechanical information; and directly saving said detailed task related biomechanical information to a database.
The step of “creating” and “directly saving” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 16 recites:  The process according to claim 15, further comprising: combining the task related biomechanical information with the past injury and loss history using a deep neural network and machine learning; and analyzing and recognizing complex human behavior patterns and expected injuries and losses.
The step of performing “combining the task related biomechanical information with the past injury and loss history” and “analyzing and recognizing complex human behavior patterns and expected injuries and losses”, given the field of endeavor, can practically be performed as a mental process.  The generic application of “a deep neural network and machine learning” is a mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 17 recites:  The process according to claim 16, further comprising: suggesting job rotation, equipment solutions and specific ways to eliminate the risks before the injury occurs.
This claim limitation adds an abstract idea in the form of organizing human activity, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Response to Arguments – 35 USC 101:

Applicant argues:


    PNG
    media_image5.png
    249
    694
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    405
    659
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    237
    693
    media_image7.png
    Greyscale


In reply, the examiner disagrees that the rejection under 35 USC 101 is erroneous, agrees with the assertion that the itemized functions provided by the examiner in the rejection can be practiced as a mental process within reason and practically.   Finally, the example of “validation data … training/validation” is unclaimed subject matter, and therefore not evidence of a practical application with respect to the currently claimed invention.   Independent claim 1 for example does not recite any artificial intelligence limitations, or any limitations that require training/validation.   Even still, an AI system is nothing more than an unprogrammed computer until it is trained, and then it becomes programmed, and merely implementing mental steps on a general purpose programmed computer is not enough integrate an abstract idea into a patent-eligible claim.  The steps of claim 1 can be practically implemented as a mental process as noted in the 101 rejection, and any unclaimed underlying AI as argued by applicant is not enough to convert a patent-ineligible abstract idea into a patent-eligible claim.  See:

    PNG
    media_image8.png
    432
    826
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    535
    824
    media_image9.png
    Greyscale


	Applicant argues.


    PNG
    media_image10.png
    295
    692
    media_image10.png
    Greyscale


	In reply, again applicant is arguing non-claimed subject matter.   There are no limitations in the claims that are directed to a “particular machine”, and applicant is here attempting to import limitations from the specification into the claim.  For the same reasons as noted in the reply immediately above, the steps of claim 1 can be practically implemented as a mental process as noted in the 101 rejection, and any unclaimed underlying AI as argued by applicant is not enough to convert a patent-ineligible abstract idea into a patent-eligible claim.  
 






	Applicant argues:


    PNG
    media_image11.png
    745
    710
    media_image11.png
    Greyscale


In reply, again applicant is arguing non-claimed subject matter.   There are no limitations in the claims that are directed to a “particular machine”, and applicant is here attempting to import limitations from the specification into the claim.  For the same reasons as noted in the reply immediately above, the steps of claim 1 can be practically implemented as a mental process as noted in the 101 rejection, and any unclaimed underlying AI as argued by applicant is not enough to convert a patent-ineligible abstract idea into a patent-eligible claim.  

	Applicant argues:

    PNG
    media_image12.png
    166
    687
    media_image12.png
    Greyscale

In reply, again applicant is arguing non-claimed subject matter.   There are no limitations in the claims that are directed to a prompting a user.  











	Applicant argues:

    PNG
    media_image13.png
    758
    702
    media_image13.png
    Greyscale


In reply, again applicant is arguing non-claimed subject matter.   There are no limitations in the claims that are directed to a “particular machine”, and applicant is here attempting to import limitations from the specification into the claim.  For the same reasons as noted in the reply immediately above, the steps of claim 1 can be practically implemented as a mental process as noted in the 101 rejection, and any unclaimed underlying AI as argued by applicant is not enough to convert a patent-ineligible abstract idea into a patent-eligible claim.  

	In summary, applicant appears to be arguing that a disclosed, but unclaimed artificial intelligence platform is solely responsible for converting claimed elements that can be practically performed as a though process in the human mind from a patent-ineligible claim to patent-eligibility under 35 USC 101.   The examiner disagrees.   Once an abstract idea(s) is identified in the claim, the examiner looks to the remainder of the claim elements and even to the claim as a whole to determine whether the claim is drawn to something significantly more than the abstract idea.  In this case, the structural components of the claim are recited “generically”.   There is not AI claimed.  There are no claim elements even approaching a “particular machine”.    Finally, applicant’s attempt to underscore, highlight, and import very specific limitation from the specification in the claim is not sufficient.  Claims 1, 4, 5, 7-9, and 11-18 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The previous rejection of dependent claim 2 under 35 USC 112b is withdrawn in view of the cancellation of claim 2.   

Claim 1 recites, “utilizing the physical demand analysis for return to work authorizations and job placement accommodations”.   This is a “use” claim element, not an intended use element.  This element appears to be a positively recited step.  However, rather than the step itself being claim, a “use” is being claimed.  That is, the claim recites a “use” of the “demand analysis” “for” a purpose, but does not define any particular process steps of how the “demand analysis” is actually used, and therefore the claim element is indefinite (MPEP 2173.05(q)). 

The previous rejection of dependent claim 7 under 35 USC 112b is withdrawn in view of the amendment, adding “ergonomic factory equipment solutions”.  

In addition, claim 8 recites, “multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics are utilized to perform more complex predictive modeling utilizing data produced by artificial intelligence.”   This is a “use” claim element, not an intended use element.  This element appears to be a positively recited step.  That is, the claim recites a “use” of “multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics” in order to “perform more complex predictive modeling”, but does not define any particular process steps of how the  “multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics” are used in order to do so, and therefore the claim element is indefinite (MPEP 2173.05(q)). 

The previous rejection of dependent claim 9 under 35 USC 112b is withdrawn in view of the amendment, deleting the parentheses in the claim. 

The previous rejection of dependent claim 9 under 35 USC 112b as containing a “use” element is withdrawn.  The element of “utilized creating reports” is a positively recited steps because the nature of the reports is also defined by the claim.  

The previous rejection of dependent claim 10 under 35 USC 112b is withdrawn in view of the amendment, deleting “the” before “artificial intelligence”. 

The previous rejection of dependent claim 11 under 35 USC 112b is withdrawn in view of the amendment, deleting the parentheses in the claim. 

Claim 13 recites, “the process according to claim 1, further comprising: creating Management reports and dashboards configured to allow for tracking of jobs, root causes, and solution implementation across a site or organization.”  The scope and nature of a “management report” or “dashboard” that “allows for” the “tracking of jobs, root causes, and solution implementation across a site or organization” is unclear.  Without an example of such a report or dashboard in the specification, the scope of this limitation is unclear. 


Response to Arguments – 35 USC 112b:

	Applicant argues:

    PNG
    media_image14.png
    237
    678
    media_image14.png
    Greyscale


In reply, claims 1 and 8 are rejected above as reciting a “use” claim element.   The substitution of “utilized” for “use” does not change the nature of the rejection.   Claim 13 is rejected under 112b because the scope and nature of a “management report” or “dashboard” that “allows for” the “tracking of jobs, root causes, and solution implementation across a site or organization” is unclear.  Without an example of such a report or dashboard in the specification, the scope of this limitation is unclear.   What is a “management report”?  There is no one standard definition in the art for this term.  Likewise, for the term “dashboard”.  






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As noted in the claim interpretation section above, these elements are interpreted by the examiner as 35 USC 112f claim elements as follows:

1.   A risk assessment process comprising:
recording a video of an employee performing a job;
uploading the video to a system having at least one of a local database and a cloud database;
the system analyzing the video and capturing and identifying motion … 
the system creating a physical demand analysis based on the motion …
the system utilizing the physical demand analysis for return to work authorizations …
the system analyzing said motions …
the system identifying an overall risk …”

	However, even if the “analyzing”, “creating”, “utilizing”, “analyzing”, and “identifying” steps were not interpreted as being implemented by a structural placeholder (i.e., “means plus function), the claimed steps are limited by functions and not modified by the actions required to perform the functions.  Therefore, the “analyzing” and “creating” steps would still invoke 35 USC 112f as “step-plus-function” elements.  See:

MPEP  2181 I. A:

    PNG
    media_image15.png
    475
    829
    media_image15.png
    Greyscale


	Means or step-plus-function claim elements under 35 USC 112f are construed to cover the corresponding structure in accordance with the corresponding specification disclosure:

MPEP  2181 II. A:


    PNG
    media_image16.png
    180
    824
    media_image16.png
    Greyscale



	Applicant’s invention, as noted above, is a computer hardware/software implemented invention, which requires a supporting computer as well as an algorithm:

MPEP  2181 II. B:


    PNG
    media_image17.png
    243
    833
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    179
    827
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    173
    831
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    227
    834
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    226
    816
    media_image21.png
    Greyscale


The claim 1 steps of:
the system analyzing the video and capturing and identifying motion … 
the system creating a physical demand analysis based on the motion …
the system utilizing the physical demand analysis for return to work authorizations …
the system analyzing said motions …
the system identifying an overall risk …”

lack a corresponding disclosed algorithm sufficient for definiteness under 35 USC 112b, as well as evidence of a disclosed “species” of the claimed genus sufficient for support under 35 USC 112a.  

	The specification refers to “computer vision” and “AI” (e.g., paragraphs 0034, 0036 of PG Publication US 2020/0273580 A1) as performing these steps, but lacks any algorithm describing how these steps are performed by the AI system, and most importantly, an algorithm of how the AI system is trained to perform these steps.  The specification essentially repeats the same functional outcomes as the claims recite, but without any supporting algorithms that would indicate that applicant was in possession of a disclosed species.   There is no disclosed algorithm for “analyzing the video and capturing and identifying motion”, followed by “and creating a physical demand analysis based on the motion”.   Nothing in the specification disclosure explains how the AI system creates a “physical demand analysis”, or is trained how to do so.  Therefore, claim 1 is indefinite under 35 USC 112b, as well as lacks sufficiency of a supporting disclosure under 35 USC 112a, written description.  

	Dependent claims 2-17 simply add additional functional limitation that likewise, lack a corresponding disclosure of an algorithm, and are rejected on the same grounds for the same reasons:  Indefinite under 35 USC 112b, as well as lacks sufficiency of a supporting disclosure under 35 USC 112a, written description.  

Response to Arguments – 35 USC 112a Written Description:

	No specific arguments were presented by applicant related to the 112a, written description rejection. 

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 8 recites, “multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics are utilized to perform more complex predictive modeling utilizing data produced by artificial intelligence”.  The only supporting specification disclosure is as follows:

    PNG
    media_image22.png
    231
    642
    media_image22.png
    Greyscale

	Given what little guidance applicant has disclosed, one of ordinary skill in the art would require undue experimentation to make and use the invention commensurate with the requirements of claim 8 without undue experimentation. 

Claim 10 recites, “integrating ergonomic science into the system to enable artificial intelligence to specifically identify the jobs of concerns and the root causes to mitigate the risks”.   The only supporting specification disclosure is as follows:

    PNG
    media_image23.png
    172
    638
    media_image23.png
    Greyscale

	Given what little guidance applicant has disclosed, one of ordinary skill in the art would require undue experimentation to make and use the invention commensurate with the requirements of claim 10 without undue experimentation. 








Response to Arguments – 35 USC 112a Enablement:

	Applicant argues:


    PNG
    media_image24.png
    579
    709
    media_image24.png
    Greyscale


	In reply, claim 8 recites, “multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics are utilized to perform more complex predictive modeling utilizing data produced by artificial intelligence”.  The only supporting specification disclosure is as follows:

    PNG
    media_image22.png
    231
    642
    media_image22.png
    Greyscale

	Given what little guidance applicant has disclosed, one of ordinary skill in the art would require undue experimentation to make and use the invention commensurate with the requirements of claim 8 without undue experimentation.   The “evidence” of lack of enablement in this case is the complete lack of disclosure of an algorithm “to perform more complex predictive modeling utilizing data produced by artificial intelligence”.  The Wands factors were considered by the examiner.  However, given the nature of the claimed “more complex predictive modeling utilizing data produced by artificial intelligence”, and given a disclosure completely devoid of a description of how this function is performed or fulfilled, one of ordinary skill in the art would require an undue amount of experimentation to make and use the claimed invention. 

Regarding claim 10, which recites, “integrating ergonomic science into the system to enable artificial intelligence to specifically identify the jobs of concerns and the root causes to mitigate the risks”.   The only supporting specification disclosure is as follows:

    PNG
    media_image23.png
    172
    638
    media_image23.png
    Greyscale

	Given what little guidance applicant has disclosed, one of ordinary skill in the art would require undue experimentation to make and use the invention commensurate with the requirements of claim 10 without undue experimentation.   The “evidence” of lack of enablement in this case is the complete lack of disclosure of an algorithm “integrating ergonomic science into the system to enable artificial intelligence to specifically identify the jobs of concerns and the root causes to mitigate the risks”.   The Wands factors were considered by the examiner.  However, given the nature of the claimed “integrating ergonomic science into the system to enable artificial intelligence to specifically identify the jobs of concerns and the root causes to mitigate the risks”, and given a disclosure completely devoid of a description of how this function is performed or fulfilled, one of ordinary skill in the art would require an undue amount of experimentation to make and use the claimed invention. 








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Radwin et al. (US 2019/0012794 A1). 

Regarding claim 1, Radwin discloses a risk assessment process (

    PNG
    media_image25.png
    190
    685
    media_image25.png
    Greyscale

) comprising: 

recording a video of an employee performing a job (a video is recorded of a perform performing a “lifting” task for example:

    PNG
    media_image26.png
    227
    657
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    231
    700
    media_image27.png
    Greyscale

); 

uploading the video to a system having at least one of a local database and a cloud database (

    PNG
    media_image28.png
    700
    826
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    267
    708
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    256
    712
    media_image30.png
    Greyscale

); 

analyzing the video and capturing and identifying motion (

    PNG
    media_image31.png
    407
    658
    media_image31.png
    Greyscale




    PNG
    media_image32.png
    689
    710
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    200
    702
    media_image33.png
    Greyscale

); and

creating a physical demand analysis based on the motion (

    PNG
    media_image31.png
    407
    658
    media_image31.png
    Greyscale



    PNG
    media_image34.png
    618
    693
    media_image34.png
    Greyscale

 ).

Regarding the limitation, “wherein said motion is selected from the group consisting of walking, standing, sitting, bending, reaching, lifting, carrying, pushing and pulling, kneeling, crawling, climbing, squatting, lifting, gripping, pinch, body postures such as shoulder flexion, extension, abduction, twisting, adduction, back flexion, extension, side bend and back twisting, neck flexion, extension, neck side bend and neck twisting, elbow flexion, supination, pronation”, Radwin discloses “lifting”:

    PNG
    media_image35.png
    156
    691
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    214
    680
    media_image36.png
    Greyscale

).

Regarding the limitation, “analyzing said motion as well as forces, and repetitions; and identifying an overall risk of a job for the specific motion and tasks of concern”, Radwin discloses: 

    PNG
    media_image37.png
    825
    1064
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    613
    698
    media_image38.png
    Greyscale



    PNG
    media_image39.png
    609
    690
    media_image39.png
    Greyscale

).

Regarding claim 3, Radwin does not further teach, “the process according to claim 1, further comprising: using the physical demand analysis for return to work authorizations and job placement accommodations.”

	However, Radwin does teach:

    PNG
    media_image40.png
    243
    693
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    341
    689
    media_image41.png
    Greyscale


It is noted that a “return to work authorization” and a “job placement accommodation” are both well-known concepts (Official Notice).   

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize the motion analysis taught by Radwin, in order to assess an employee for job positions, or to assess an employee for a return to work after an injury or a medical procedure, in order to ensure that the person is well-suited for the task at hand based on the person’s ability to perform the task with the proper motions without risk of injury or exacerbation of injury. 

Regarding claim 7, Radwin as applied to claim 1, from which claim 7 depends, does not further teach, “wherein said system is configured to mitigate risks at an early stage by suggesting job rotation, and equipment solutions to eliminate the risks before an injury occurs.”

It is noted that a “suggesting job rotation” and a “suggesting solutions to problems” are both well-known concepts (Official Notice).   

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize the motion analysis taught by Radwin, in order to assess an employee, and when a risk or problem is found, “suggesting job rotation” or/and “suggesting solutions to problem”, in order to mitigate the risk of injury. 

Regarding claim 4, the process according to claim 1, further comprising: generating a series of ergonomic risk assessment reports (Radwin:

    PNG
    media_image42.png
    458
    716
    media_image42.png
    Greyscale

).


Regarding claim 5, the process according to claim 1, further comprising: analyzing specific dynamic human joint motions; and recording postures, angles, distances, frequencies, and durations by individual body parts to produce a comprehensive risk assessment (Radwin:

    PNG
    media_image43.png
    366
    689
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    124
    702
    media_image44.png
    Greyscale

 ).

	
Regarding claim 10, the process according to claim 1 further comprising: integrating ergonomic science into the system to enable artificial intelligence to specifically identify the jobs of concerns and the root causes to mitigate the risks (Radwin:

    PNG
    media_image45.png
    686
    710
    media_image45.png
    Greyscale



    PNG
    media_image46.png
    400
    693
    media_image46.png
    Greyscale

).

Regarding claim 14, the process according to claim 1, further comprising: identifying jobs, employees and clients of concern; and developing strategies to control the losses and improve underwriting endeavors (Radwin:

    PNG
    media_image47.png
    605
    685
    media_image47.png
    Greyscale


 ).

Regarding claim 15, the process according to claim 1, further comprising: creating and collecting detailed task related biomechanical information; and directly saving said detailed task related biomechanical information to a database (Radwin:


    PNG
    media_image48.png
    260
    686
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    253
    698
    media_image49.png
    Greyscale

 ).

Response to Arguments – 102 Rejection – Radwin Reference

	Applicant argues:

    PNG
    media_image50.png
    135
    681
    media_image50.png
    Greyscale


	In reply, the limitation in question is recited in claim 1 as follows:

“analyzing said motion as well as forces, and repetitions; and
identifying an overall risk of a job for the specific motion and tasks of concern.”

Radwin discloses: 

    PNG
    media_image37.png
    825
    1064
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    613
    698
    media_image38.png
    Greyscale



    PNG
    media_image39.png
    609
    690
    media_image39.png
    Greyscale

).

	Applicant argues:


    PNG
    media_image51.png
    201
    681
    media_image51.png
    Greyscale


	In reply, claim 18 is not art rejected.

	Applicant argues:


    PNG
    media_image52.png
    263
    665
    media_image52.png
    Greyscale


	In reply, independent claim 1 does not recite a “neural network model”.    Independent claim 18 does recite a “neural network”, but is not rejected over Radwin. 


Requirement for Information
In response to the previous requirement for information, asking applicant for the following information:

Dependent claim 9 recites, “The process according to claim 1, wherein the data produced by the system are used to create reports to predict risks and future WC losses based on actual client job risks, employee demographics (age, tenure, weight, height, past injuries, etc.) and past losses.”
	
	Does claim 9 define a typical or similar “prior art” loss report?
	Applicant is requested to provide prior art information disclosure related to the subject matter of dependent claim 9, if known (the examiner is not requesting search).

Dependent claim 16 recites, “the process according to claim 15, further comprising: combining the task related biomechanical information with the past injury and loss history using a deep neural network and machine learning; and analyzing and recognizing complex human behavior patterns and expected injuries and losses.”

Does claim 16 define a typical or similar “prior art” injury or loss examination, absent the neural network?  
	Applicant is requested to provide prior art information disclosure related to the subject matter of dependent claim 16, if known (the examiner is not requesting search). 

Dependent claim 17 recites, “the process according to claim 16, further comprising: suggesting job rotation, equipment solutions and specific ways to eliminate the risks before the injury occurs.”
	Applicant is requested to provide prior art information disclosure related to the subject matter of dependent claim 17, if known (the examiner is not requesting search), 

	Applicant has replied as follows:


    PNG
    media_image53.png
    241
    705
    media_image53.png
    Greyscale

.  Acknowledged. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665